Citation Nr: 1827802	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-19 250	)	DATE
	)
	)


THE ISSUE

Whether an August 22, 1985, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a bilateral shoulder disorder, should be revised or reversed on the basis of clear and unmistakable error (CUE).

(The matters of entitlement to an effective date prior to August 24, 2001, for the award of entitlement to service connection for right shoulder rotator cuff tendonitis and acromioclavicular (AC) osteoarthritis and entitlement to an effective date prior to February 6, 2012, for the award of entitlement to service connection for osteoarthritis of the left AC joint, are addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran, who is the Moving Party, had active service from July 1972 to July 1981 and from August 1990 to October 1990.  He also had reserve service from July 1981 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on motions filed by the Moving Party in June 2011 and August 2017.

In August 2017, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is included in the electronic claims file.


FINDINGS OF FACT

1.  In August 22, 1985, the Board denied entitlement to service connection for a bilateral shoulder disorder.

2.  The Moving Party has not alleged any error of fact or law in the foregoing decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the outcome would have been manifestly changed but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of the August 22, 1985, Board decision denying entitlement to service connection for a bilateral shoulder disorder on the grounds of CUE are not met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400 - 20.1411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that statutory and regulatory notice and duty to assist provisions are not applicable to the instant CUE motions for the reason that a CUE motion is not a claim or an application for VA benefits and therefore, duties associated with such claims or applications are inapplicable.  38 C.F.R. § 20.1411(c), (d) (2017); see also Livesay v. Principi, 15 Vet. App. 165, 179 (2001).

Under 38 U.S.C. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400 - 1411 (2017). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2017); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also 38 C.F.R. § 20.1403(b)(1) (2017). 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (2017).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2017).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2017).

A motion must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations, failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the requirement of the previous sentence.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(b) (2017); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  See Russell, 3 Vet. App. 310.  Similarly, neither are too broad, general, and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of error.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.

In a February 1983 rating decision, the RO denied entitlement to service connection for dislocation of both shoulders.  The RO determined that dislocation of both shoulders was not shown to have incurred in or aggravated during service.

In an August 22, 1985, decision, the Board denied entitlement to service connection for a bilateral shoulder disorder.  The Board discussed the evidence of record at that time, including the Veteran's assertions, service treatment records, an October 1982 VA examination report, and multiple reports from the Veteran's private physician, C. M. K., M. D.  The Board indicated that it was unable to conclude that rotator cuff tendinitis diagnosed in June l982 was related to the episodes of service trauma, in the absence of continuity of symptomatology in the intervening period.  Moreover, it was noted that degenerative changes were first shown in 1984, more than one year following separation from service.  The Board then concluded that the service episodes were acute and transitory in nature and did not result in permanent disability diagnosed after service.  The Board clearly found that shoulder injuries in service reported in 1973 and 1976 were acute and transitory episodes and did not result in a chronic disability of the shoulders.  It further found that rotator cuff tendinitis, dislocation of the AC joints, and degenerative changes of the AC joints were first shown after service and were not causally related to any incident of service.  

The Board notes that the August 22, 1985, Board decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. §§ 20.1100(a), 20.1104, 20.1105 (2017).  In addition, the subsuming doctrine holds that when a rating decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision via CUE because it has been "subsumed" by the Board's decision.  38 C.F.R. § 20.1104 (2017); see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); Johnston v. West, 11 Vet. App. 240, 241 (1998).  Thus, the Moving Party may not collaterally attack the February 1983 RO rating decision via CUE as it has been subsumed by the Board's August 1985 decision. 

As an initial matter, the Board acknowledges the duty to liberally construe pro se pleadings.  38 C.F.R. § 20.202 (2017); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In the June 2011 and August 2017 motions, written statements of record, and during the August 2017 Board hearing, the Moving Party asserted that the August 1985 Board decision warranted revision on the grounds of CUE.  In June 2011, the Moving Party detailed that he filed his original claim, received the initial RO decision denying his claim in February 1983, was repeatedly denied benefits for his bilateral shoulder condition, and felt there was CUE.  In August 2017, the Moving Party alleged that the correct facts as they were known at the time were not before VA.  During his August 2017 Board hearing, the Moving Party further discussed his CUE allegations, detailing that the Board based the decision on an old, technically poor, and underpenetrated X-ray report from 1976 as well as a VA examination with little substance versus the medical statements provided by his private physician at that time.  The Moving Party has also asserted that at the time he filed the original service connection claim for a bilateral shoulder disorder in 1981, the medical technology was not available to properly diagnose the condition.  He commented that only after a MRI was completed did VA concede his shoulder condition.  He further referenced a February 2012 opinion from his private physician who stated that the shoulder condition had not materially changed since 1981.

VA law applicable at the time of the August 1985 Board decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 310, 331 (1982).  The Board also cited to 38 U.S.C. §§ 312, 313, 337 (1982); 38 C.F.R. § 3.307 (1985), which stated where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and degenerative changes of the shoulders (arthritis) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  The Board also cited to 38 C.F.R. § 3.303(b) (1985), which stated for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Here, the Moving Party has not alleged any error of fact or law in the foregoing August 1985 Board decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Assertions as to the poor quality of a 1976 X-ray and the fact that the medical technology was not available to properly diagnose his condition at the time of the Board decision cannot constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998) (a claim of misdiagnosis could be interpreted as either assertion of failure to satisfy duty to assist or disagreement with weighing of facts, neither of which can be CUE).  

Again, his allegations concerning the quality and value of evidence of record at the time of the August 1985 Board decision amount to disagreement as to how the facts were weighed and evaluated.  Disagreement as to the weight afforded to various pieces of evidence cannot constitute CUE.  See, e.g., Russell, 3 Vet. App. at 313-14.  Furthermore, his repeated references to conclusions reached in a February 2012 statement by his private physician that his bilateral shoulder disorder remained the same since 1981 cannot be utilized to establish CUE in this case, as the Board can consider only evidence on file at the time of the challenged August 1985 Board decision.  38 C.F.R. §§ 20.1403(b), 20.1405(b) (2017); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

As the correct facts as they were known at the time were before the adjudicator and any errors, if made, would not have manifestly changed the outcome of the appeal, the Board must deny the Moving Party's motion to revise or reverse the August 22, 1985, Board decision denying entitlement to service connection for a bilateral shoulder disorder on the grounds of CUE.  Finally, with regard to CUE motions, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 20.1411(a) (2017); see also Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involves more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion to revise or reverse the August 22, 1985, Board decision denying entitlement to service connection for a bilateral shoulder disorder on the grounds of CUE is denied.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



